Title: To James Madison from David Lenox, 25 July 1801 (Abstract)
From: Lenox, David
To: Madison, James


25 July 1801, London. Encloses quarterly abstract of applications made for release of impressed American seamen. Between 1 Apr. and 1 July has received 130 new applications for release; 33 cases were not adjudicated in the quarter preceding, and 6 have been renewed, for a total of 169. Of them, 21 have led to discharge and 39 men have been ordered released. Thirteen have no proof of citizenship, 4 received bounties, 6 are detained as British subjects, 2 are prisoners of war, 7 were not on the ships represented in their applications, 3 did not answer the descriptions on their certificates, 2 escaped, and 42 cases are pending.
 

   
   Partial Tr and Tr of enclosure (DNA: RG 46, Reports and Communications Submitted to the Senate from the Secretary of State, 7th Cong., 1801–3, 7A–F1); partial Tr (DNA: RG 233). Tr 1 p. Tr of enclosure 1 p. Filed with both partial Tr’s are two brief extracts, relating to impressment, from William Savage to the secretary of state, 19 May and 6 July 1801 (letters not found).


